DETAILED ACTION
The following is a Notice of Allowability in response to the Examiner’s Amendment per telephonic interviews with Elizabeth Stanek (Reg. No. 48,568) on 8 March 2022 and 9 March 2022.  Claims 1-7, 9, 10, 12-15 and 17-19 have been amended.  Claims 1-20 are pending in this application and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Elizabeth Stanek (Reg. No. 48,568) on 8 March 2022 and 9 March 2022.

The application has been amended as follows: 

Claims
(Currently Amendment)  A method for remotely monitoring a status of a light fixture, the method comprising:

analyzing the monitored sensor data to determine if the light fixture is operating outside expected parameters associated with the light fixture; and
altering the status of the light fixture for a finite period of time if it is determined that the light fixture is operating outside expected parameters, 
wherein analyzing the monitored sensor data further comprises:
counting a number of times the light fixture turns on, off or adjusts an intensity thereof within a predetermined period of time, wherein the light fixture turns on, off or adjusts responsive to the monitored sensor data;
determining if the number of times the light fixture turns on, off or adjusts is greater than a predetermined threshold; and
disabling the monitoring, 
wherein at least one of the monitoring, analyzing, and altering

(Currently Amendment)  The method of Claim 1, wherein the disabling of the monitoring, 
wherein the method further comprises re-enabling the monitoring, 
(Currently Amendment)  The method of Claim 2, wherein the disabling of the monitoring comprises disabling the monitoring a plurality of times after re-enabling the monitoring and wherein the method further comprises performing further troubleshooting processes to determine if there is a mechanical problem with the light fixture.

(Currently Amendment)  The method of Claim 2, wherein the light fixture is operating outside the expected parameters when one of the number of times the light fixture turns on, off or adjusts an intensity thereof is greater than the predetermined threshold and when a consumption of the light fixture exceeds an expected consumption for the light fixture.

(Currently Amendment)  The method of Claim 1, wherein the disabling of the monitoring, further comprises threshold when the monitoring, analyzing and altering has been disabled; and
wherein the method further comprises re-enabling the monitoring, analyzing and altering after the finite period of time.  

(Currently Amendment)  The method of Claim 5, wherein the disabling of the monitoring comprises disabling the monitoring a plurality of times after the re-enabling of the monitoring and wherein the method further comprises performing further troubleshooting processes to determine if there is a mechanical problem with the light fixture.

(Currently Amendment)  The method of Claim 5, wherein the light fixture is operating outside the expected parameters when one of the number of times the light fixture turns on, off or adjusts an intensity thereof is greater than the predetermined threshold and when a consumption of the light fixture exceeds an expected consumption for the light fixture.

(Previously Presented)  The method of Claim 1, wherein the sensor data comprises data received from one or more of light sensors, motions sensors, consumption sensors, vibration sensors and temperature sensors.

(Currently Amendment)  A monitoring module for remotely monitoring a status of a light fixture, the monitoring module communicating with a controller of the light fixture and 
monitor sensor data associated with the light fixture;
analyze the monitored sensor data received from the controller of the light fixture to determine if the light fixture is operating outside expected parameters associated with the light fixture, wherein the monitoring module analyzes the monitored sensor data by:

determining if the number of times the light fixture turns on, off or adjusts is greater than a predetermined threshold; 
disabling the monitoring, the altering if it is determined that the number of times the light fixture turns on, off or adjusts is greater than the predetermined threshold; and
alter the status of the light fixture for a finite period of time if it is determined that the light fixture is operating outside expected parameters. 

10.	(Currently Amendment)  The monitoring module of Claim 9, the at least one processor causing the monitoring module to further:
disable the monitoring, 
re-enable the monitoring, analyzing and altering after the finite period of time. 

(Previously Presented)  The monitoring module of Claim 10, the at least one processor causing the monitoring module to further perform further troubleshooting processes to determine if there is a mechanical problem with the light fixture if the monitoring is disabled a plurality of times after being re-enabled.

(Currently Amended)  The monitoring module of Claim 10, wherein the light fixture is operating outside the expected parameters when one of the number of times the light fixture turns on, off or adjusts an intensity thereof is greater than the predetermined threshold and when a consumption of the light fixture exceeds an expected consumption for the light fixture.

(Currently Amended)  The monitoring module of Claim 9, wherein the at least one processor causes the monitoring module to further:
threshold when the monitoring, analyzing and altering has been disabled; and
re-enable the monitoring, analyzing and altering after the finite period of time.  

(Currently Amended)  The monitoring module of Claim 13, wherein the at least one processor causes the monitoring module to further perform further troubleshooting processes to determine if there is a mechanical problem with the light fixture if the monitoring is disabled a plurality of times after the re-enabling of the monitoring.

(Currently Amended)  The monitoring module of Claim 14, wherein the light fixture is operating outside the expected parameters when one of the number of times the light fixture turns on, off or adjusts an intensity thereof is greater than the 

(Previously Presented)  The monitoring module of Claim 9, wherein the sensor data comprises data received from one or more of light sensors, motions sensors, consumption sensors, vibration sensors and temperature sensors.

(Currently Amended)  A computer program product for remotely monitoring a status of a light fixture, the computer program product comprising:
a non-transitory computer readable storage medium having computer readable program code embodied in the non-transitory computer readable storage medium, the computer readable program code comprising:
computer readable program code to monitor sensor data associated with the light fixture;
computer readable program code to analyze the monitored sensor data to determine if the light fixture is operating outside expected parameters associated with the light fixture; and
computer readable program code to alter the status of the light fixture for a finite period of time if it is determined that the light fixture is operating outside expected parameters,
wherein the computer readable program code to analyze the monitored sensor data comprises:

computer readable program code to determine if the number of times the light fixture turns on, off or adjusts is greater than a predetermined threshold; and
computer readable program code to disable the monitoring, 

(Currently Amended)  The computer program product of Claim 17, wherein the computer readable program code to disable the monitoring, 
wherein the computer program product further comprises computer readable program code to re-enable the monitoring, 

(Currently Amended)  The computer program product of Claim 17, wherein the computer readable program code to disable the monitoring, the analyzing and the altering further comprises computer program code to threshold when the monitoring, analyzing and altering has been disabled; and
wherein the computer program product further comprises computer readable program code to re-enable the monitoring, analyzing and altering after the finite period of time.  

(Previously Presented)  The computer program product of Claim 17:
wherein the light fixture is operating outside expected parameters when one of the number of times the light fixture turns on, off or adjusts an intensity thereof is greater than the predetermined threshold and when a consumption of the light fixture exceeds an expected consumption for the light fixture; and
wherein the sensor data comprises data received from one or more of light sensors, motions sensors, consumption sensors, vibration sensors and temperature sensors.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publications and U.S. Patents; e.g. U.S. Patent Publication No. 2013/0181609 A1 discloses a method that includes receiving information representative of a location and status of a streetlight included in a network of streetlights, and detecting, using a computing device, a fault condition of the streetlight, based on the status information; U.S. Patent Publication No. 2019/0045610 

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of remotely monitoring a status of a light fixture comprising monitoring sensor data, analyzing the monitored sensor data and altering a status of a light fixture; and disabling the monitoring, analyzing and altering when its determined that a number of times the light fixture turns on, off or adjusts is greater than a predetermined threshold within a predetermined period of time, wherein the light fixture turns on, off or adjusts responsive to the monitored sensor data. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to monitoring lights. 

U.S. Patent Publication No. 2009/0066258 A1 discloses methods and apparatus associated with monitoring and controlling streetlights include monitoring light levels and voltage levels at corresponding streetlights and controlling the streetlights to set or maintain a particular light output at the respective streetlights or providing power consumption estimates for the respective streetlights (streetlight specific metering) based on the voltage levels and light levels.

U.S. Patent Publication No. 2013/0181614 A1 discloses a method of managing streetlights that includes receiving, at a computing device, information representative of a location and status of a streetlight included in a network of the streetlights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117